Citation Nr: 1521435	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  10-23 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for right knee degenerative joint disease.

2.  Entitlement to a rating higher than 10 percent for left knee degenerative joint disease.

3.  Entitlement to service connection for a low back disability, including as secondary to service-connected knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1977 to June 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, which denied the benefits sought on appeal.  Jurisdiction over the case was later transferred to the RO in Wichita, Kansas.

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in June 2011.  The matter was then remanded for further development in July 2013.  The VLJ who held this hearing and issued this remand has since left the Board.  The matter was again remanded in October 2014 to afford the Veteran an additional hearing.  In March 2014, he testified before the undersigned VLJ at another videoconference hearing.  A copy of both hearing transcripts is of record.

The Veteran recently submitted additional evidence in support of his claims, along with an appropriate waiver of RO consideration.  Therefore, the appeal may proceed.  See 38 C.F.R. § 20.1304(c) (2014).

This matter has been adjudicated through the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Right knee degenerative joint disease is manifested by at least 3 degrees of extension, at least 110 degrees of flexion, and subjective reports of giving way with no objective findings of instability; degenerative arthritis is documented by x-ray and results in some limitation of motion.

2.  Left knee degenerative joint disease is manifested by at least 4 degrees of extension, at least 110 degrees of flexion, and subjective reports of giving way with no objective findings of instability; degenerative arthritis is documented by x-ray and results in some limitation of motion.

3.  The Veteran was in sound condition at the time of his enlistment.  Resolving all doubts in the Veteran's favor, his multilevel degenerative disc and joint disease of the lumbar spine is etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 10 percent for right knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

2.  The criteria for a separate 10 percent rating for limitation of motion associated with right knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

3.  The criteria for a rating higher than 10 percent for left knee degenerative joint disease have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2014).

4.  The criteria for a separate 10 percent rating for limitation of motion associated with left knee arthritis have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5003 (2014).

5.  The criteria for service connection for multilevel degenerative disc and joint disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014).  Here, the Veteran was provided with the relevant notice and information in a May 2008 letter prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; record the relevant findings for rating the Veteran's knee disabilities; and provide opinions regarding the etiology of the Veteran's claimed low back condition.  

Notably, the Veteran testified at his March 2015 hearing that his knee conditions had worsened since his last VA examination in October 2013.  Generally, in a claim for increased rating, when a claimant asserts that a service-connected disability has increased in severity since the last VA examination, a new examination is provided to assess the current status of the disability.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In this case, the Veteran already indicated that his knees had worsened during his June 2011 hearing, and an examination was subsequently obtained.  As discussed below, however, there was no appreciable increase in symptomatology associated with these knee disabilities.  In light of this history, and considering the Veteran has had ample opportunity to submit evidence pertaining to his knees, and given the fact that this appeal has already been remanded twice, an additional remand for another VA examination is not appropriate.  See Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (noting that an unnecessary remand "perpetuates the hamster-wheel reputation of veterans law").  Therefore, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had hearings before the Board.  These hearings were appropriately conducted as the presiding VLJs duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

A.  Instability

At present, each of the Veteran's knees is assigned a 10 percent rating under Diagnostic Code (DC) 5257, addresses "other" knee impairment, including lateral instability or recurrent subluxation.  A 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71, DC 5257.  These words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.

In this case, higher ratings under DC 5257 are not warranted.  The record reflects that the Veteran reported falls and "giving way" associated with his knee disabilities.  See September 2012 Private Treatment Records (noting 2 to 3 falls in the last 3 months); March 2015 Hearing Transcript at 8 ("Over the last probably six, seven years, I've fell three, four times.").  However, VA examinations in October 2008 and October 2013, as well as treatment records dated September 2011 and June 2012, noted normal stability in the knees on objective testing.  The October 2013 VA examination also noted no evidence of dislocation or subluxation.  The Board finds that the currently assigned 10 percent ratings under DC 5257 adequately contemplate the Veteran's subjective reports of infrequent falls, particularly in the absence of any associated objective findings, and higher 20 percent ratings are not warranted.

B.  Limitation of Motion

Knee disabilities are also rated on limitation of motion.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The U.S. Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (holding that pain alone does not constitute function loss, but is just one fact to be considered when evaluating functional impairment).

Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees, and a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  Here, flexion for both knees was at least 110 degrees during the appeal period, even when accounting for the onset of pain and repetitive testing.  Notably, the October 2008 VA examination noted pain throughout the entire range of motion.  However, there is no indication that this pain resulted in additional functional loss, as every subsequent measure of knee flexion reflects the same or greater range of motion bilaterally, and the October 2013 VA examination specifically noted the onset of pain at only 110 degrees bilaterally.  Therefore, a rating under DC 5260 is not warranted for either knee.

Similarly, under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  In this case, extension was, at worst, 3 degrees in the right leg and 4 degrees in the left leg, as reflected in September 2012 private treatment records.  These findings do not quite correspond to a noncompensable rating under DC 5251, let alone a 10 percent rating.  Therefore, ratings under DC 5261 are not appropriate.

However, DC 5003 provides that when arthritis is substantiated by x-rays and results in a noncompensable level of limitation of motion of the affected joint, a rating of 10 percent is to be applied for each major joint or minor joint group affected.  Here, the Veteran does have arthritis in each of his knees documented on x-rays prior to and during the appeal period.  As discussed above, his arthritis results in some limitation of motion compared to normal knee function, but does not rise to a compensable level for either flexion or extension.  Therefore, the assignment of separate 10 percent ratings for each knee is appropriate in this case.

The VA General Counsel has also held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology.  VAOPGCPREC 23-97 (July 1997); VAOPGCPREC 9- 98, (August, 1998).  It explained that if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  Id.  These holdings are applicable in the current case,  as the Veteran's ratings under DC 5257 contemplate his subjective reports of falls and knee instability, while ratings under DC 5003 only contemplate limitation of motion of the knees.

C.  Other Diagnostic Codes of the Knee

Notably, the Veteran reported locking of the knees.  DC 5258 provides that dislocated semilunar cartilage with frequent episodes of "locking," pain and effusion into the joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  However, the Veteran has not been diagnosed with a condition related to the semilunar cartilage of his knees, and there are no findings of effusion in either knee.  Therefore DC 5258 is not applicable.  Similarly, DC 5256 (ankylosis of the knee), DC 5259 (symptomatic removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum) are not for application as those conditions have also not been diagnosed.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

As part of the evaluation for an extraschedular rating, the Board has considered the provisions of Mittleider v. West, 11 Vet. App. 181, 182 (1998), which holds that the benefit of the doubt applies to determinations of whether a symptom should be attributed to a service-connected condition.  The Board has attributed all potentially service-connected symptoms to the Veteran's service-connected conditions in considering if the Veteran is entitled to an extraschedular rating.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left and right knee conditions with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  That is, the limitation of motion and instability of the bilateral knees is expressly contemplated by the assigned ratings under DC 5003 and DC 5257, respectively.  The rating schedule also contemplates locking of the knees as reported by the Veteran, though a rating for this symptom is not warranted, as discussed above.  There is no indication that the Veteran's knee conditions result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2014).

In this case, there is evidence suggesting that the Veteran had a low back condition which preexisted service.  During his March 1977 enlistment examination, he reported a history of low back strain prior to service.  In service treatment records dated July 1978, the Veteran reported having intermittent lumbar pain for 2 years, which would precede his entrance on to active duty.  Private treatment records dated August 1994 show the Veteran reported a history of low back pain" as long as I can remember."  During his March 2015 hearing, he testified that he pulled a back muscle prior to service when he was in school.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has distinguished between those cases in which the preexisting condition is noted upon entry into service, and those cases in which the preexistence of the condition must otherwise be established.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  See also Horn v. Shinseki, 25 Vet. App. 231, 234 (2012); 38 U.S.C. § 1111 (presumption of sound condition).

To be "noted" within the meaning of the presumption of soundness statute, the condition must be recorded in the entrance examination report.  38 C.F.R. § 3.304(b); see also 38 U.S.C. § 1111; Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  In this case, while the Veteran reported a history of a low back strain during his enlistment examination, the actual examination report indicates normal findings.

Where, as here, there is no preexisting condition noted upon entry into service, the Veteran is presumed to have entered service in sound condition, and the burden falls to the government to demonstrate by clear and unmistakable evidence that (a) the condition preexisted service and (b) the preexisting condition was not aggravated by service.  Wagner, 370 F3d. at 1345; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1111.

"Clear and unmistakable evidence" is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

The Court has held on multiple occasions that lay statements by a veteran concerning a preexisting condition, alone, are not sufficient to rebut the presumption of soundness.  See e.g., Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).  However, in determining whether a condition preexisted service, lay evidence must still be considered.  That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition must all be considered.  38 C.F.R. § 3.304(b).  See also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

In this case, an October 2013 VA examiner  opined that it was clear and unmistakable that a low back disability preexisted service.  This was based on the Veteran's service treatment records, in which the Veteran referenced a prior lumbar strain at enlistment, and referenced a two-year history of back pain after just over a year of military service.  The Board notes that these statements, particular the latter, are particularly probative as they were made to physicians for the purposes of treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

This opinion is based on a review of the relevant records and a history provided by the Veteran, and the examiner is competent to render such an opinion with knowledge of accepted medical principals.  Therefore, the Board finds that the Veteran's low back disability clearly and unmistakably preexisted service.

However, the evidence does not clearly and unmistakably demonstrate that this preexisting disability was not aggravated during service.  The Veteran was treated during service for lumbar strain in July 1978, November 1982, and August 1986.  The October 2013 VA examiner stated that the Veteran had intermittent episodes of back pain during service which were about the same severity as his preexisting condition.  However, there is no evidence to indicate how severe the preexisting condition was.  The Veteran only testified in March 2015 that he sustained a back strain prior to service, but that he had no further problems with it.  There is simply insufficient evidence for the Board to determine whether the examiner's statement that the episodes of low back pain in service were comparable to the low back strain prior to service is accurate.

As the evidence does not clearly and unmistakably show that the preexisting condition was not aggravated, VA has not rebutted the presumption of sound condition.

Therefore, the remaining inquiry is whether there is a nexus between the lumbar strains documented in service and the currently diagnosed lumbar spine degenerative disc and joint disease.  The Board finds that such a nexus has been established. A March 2015 private doctor stated that while the contribution of the Veteran's army service to his current arthritic diagnoses cannot be perfectly estimated, it is clear that his lumbar symptoms were initiated during his time in service.  Moreover, degenerative joint disease, i.e., arthritis, is a chronic condition under 38 C.F.R. § 3.309.  Therefore, a nexus between the current condition and service can also be established by a continuity of symptomatology.  Although the Veteran acknowledged in an October 2008 VA examination that he had a period of several years where he had no back problems, the Board notes that the record establishes ongoing low back complaints in August 1994 and February 1999, many years after the Veteran's discharge in 1987.  Resolving all doubts in the Veteran's favor, the Board finds his current degenerative disc and joint disease is etiologically related to service, and the claim is granted.


ORDER

A rating higher than 10 percent for right knee degenerative joint disease is denied.

A separate 10 percent rating for limitation of motion associated with right knee arthritis is granted.

A rating higher than 10 percent for left knee degenerative joint disease is denied.

A separate 10 percent rating for limitation of motion associated with left knee arthritis is granted.

Service connection for multilevel degenerative disc and joint disease of the lumbar spine is granted.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


